
	

113 S371 RS: Blackstone River Valley National Historical Park Establishment Act
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 116
		113th CONGRESS
		1st Session
		S. 371
		[Report No. 113–62]
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mr. Reed (for himself,
			 Mr. Whitehouse, Ms. Warren, and Mr.
			 Cowan) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 27, 2013
			Reported by Mr. Wyden,
			 without amendment
		
		A BILL
		To establish the Blackstone River Valley National
		  Historical Park, to dedicate the Park to John H. Chafee, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Blackstone River Valley National
			 Historical Park Establishment Act.
		2.PurposeThe purpose of this Act is to establish the
			 Blackstone River Valley National Historical Park—
			(1)to help preserve,
			 protect, and interpret the nationally significant resources that exemplify the
			 industrial heritage of the Blackstone River Valley for the benefit and
			 inspiration of future generations;
			(2)to support the
			 preservation, protection, and interpretation of the urban, rural, and
			 agricultural landscape features (including the Blackstone River and Canal) of
			 the region that provide an overarching context for the industrial heritage of
			 the Blackstone River Valley;
			(3)to educate the
			 public about—
				(A)the nationally
			 significant sites and districts that convey the industrial history of the
			 Blackstone River Valley; and
				(B)the significance
			 of the Blackstone River Valley to the past and present of the United States;
			 and
				(4)to support and
			 enhance the network of partners in the protection, improvement, management, and
			 operation of related resources and facilities throughout the John H. Chafee
			 Blackstone River Valley National Heritage Corridor.
			3.DefinitionsIn this Act:
			(1)National
			 heritage corridorThe term National Heritage
			 Corridor means the John H. Chafee Blackstone River Valley National
			 Heritage Corridor.
			(2)ParkThe
			 term Park means the Blackstone River Valley National Historical
			 Park established under section 4.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StatesThe
			 term States means—
				(A)the State of
			 Massachusetts; and
				(B)the State of
			 Rhode Island.
				4.Blackstone river
			 valley national historical park
			(a)EstablishmentThere
			 is established in the States a unit of the National Park System, to be known as
			 the Blackstone River Valley National Historical Park.
			(b)Historic sites
			 and districtsThe Park shall include—
				(1)Blackstone River
			 State Park; and
				(2)the following
			 resources, as described in Management Option 3 of the study entitled
			 Blackstone River Valley Special Resource Study—Study Report
			 2011:
					(A)Old Slater Mill
			 National Historic Landmark District.
					(B)Slatersville
			 Historic District.
					(C)Ashton Historic
			 District.
					(D)Whitinsville
			 Historic District.
					(E)Hopedale Village
			 Historic District.
					(F)Blackstone River
			 and the tributaries of Blackstone River.
					(G)Blackstone
			 Canal.
					(c)Acquisition of
			 land; park boundary
				(1)Land
			 acquisitionThe Secretary may acquire land or interests in land
			 that are considered contributing historic resources in the historic sites and
			 districts described in subsection (b)(2) for inclusion in the Park boundary by
			 donation, purchase from a willing seller with donated or appropriated funds, or
			 exchange.
				(2)Park
			 boundaryOn a determination by the Secretary that a sufficient
			 quantity of land or interests in land has been acquired to constitute a
			 manageable park unit, the Secretary shall establish a boundary for the Park by
			 publishing a boundary map in the Federal Register.
				(3)Other
			 resourcesThe Secretary may include in the Park boundary any
			 resources that are the subject of an agreement with the States or a subdivision
			 of the States entered into under subsection (d)(4).
				(4)Boundary
			 adjustmentOn the acquisition of additional land or interests in
			 land under paragraph (1), or on entering an agreement under paragraph (3), the
			 boundary of the Park shall be adjusted to reflect the acquisition or agreement
			 by publishing a Park boundary map in the Federal Register.
				(5)Availability of
			 mapThe maps referred to in this subsection shall be available
			 for public inspection in the appropriate offices of the National Park
			 Service.
				(6)Administrative
			 facilitiesThe Secretary may acquire not more than 10 acres in
			 Woonsocket, Rhode Island for the development of administrative, curatorial,
			 maintenance, or visitor facilities for the Park.
				(7)LimitationLand
			 owned by the States or a political subdivision of the States may be acquired
			 under this subsection only by donation.
				(d)Administration
				(1)In
			 generalThe Secretary shall administer land within the boundary
			 of the Park in accordance with—
					(A)this section;
			 and
					(B)the laws
			 generally applicable to units of the National Park System, including—
						(i)the
			 National Park Service Organic Act (16 U.S.C. 1 et seq.); and
						(ii)the Act of
			 August 21, 1935 (16 U.S.C. 461 et seq.).
						(2)General
			 management plan
					(A)In
			 generalNot later than 3 years after the date on which funds are
			 made available to carry out this section, the Secretary shall prepare a general
			 management plan for the Park—
						(i)in
			 consultation with the States and other interested parties; and
						(ii)in
			 accordance with section 12(b) of the National Park System General Authorities
			 Act (16 U.S.C. 1a–7(b)).
						(B)RequirementsThe
			 plan shall consider ways to use preexisting or planned visitor facilities and
			 recreational opportunities developed in the National Heritage Corridor,
			 including—
						(i)the
			 Blackstone Valley Visitor Center, Pawtucket, Rhode Island;
						(ii)the Captain
			 Wilbur Kelly House, Blackstone River State Park, Lincoln, Rhode Island;
						(iii)the Museum of
			 Work and Culture, Woonsocket, Rhode Island;
						(iv)the River Bend
			 Farm/Blackstone River and Canal Heritage State Park, Uxbridge,
			 Massachusetts;
						(v)the
			 Worcester Blackstone Visitor Center, located at the former Washburn & Moen
			 wire mill facility, Worcester, Massachusetts;
						(vi)the Route 295
			 Visitor Center adjacent to Blackstone River State Park; and
						(vii)the Blackstone
			 River Bikeway.
						(3)Related
			 sitesThe Secretary may provide technical assistance, visitor
			 services, interpretive tours, and educational programs to sites and resources
			 in the National Heritage Corridor that are located outside the boundary of the
			 Park and associated with the purposes for which the Park is established.
				(4)Cooperative
			 agreements
					(A)In
			 generalTo further the purposes of this section and
			 notwithstanding chapter 63 of title 31, United States Code, the Secretary may
			 enter into cooperative agreements with the States, political subdivisions of
			 the States, nonprofit organizations (including Blackstone River Valley National
			 Heritage Corridor, Inc.), and other interested parties—
						(i)to provide
			 technical assistance, interpretation, and educational programs in the historic
			 sites and districts described in subsection (b)(2); and
						(ii)subject to the
			 availability of appropriations and subparagraphs (B) and (C), to provide not
			 more than 50 percent of the cost of any natural, historic, or cultural resource
			 protection project in the Park that is consistent with the general management
			 plan prepared under paragraph (2).
						(B)Matching
			 requirementAs a condition of the receipt of funds under
			 subparagraph (A)(ii), the Secretary shall require that any Federal funds made
			 available under a cooperative agreement entered into under this paragraph are
			 to be matched on a 1-to-1 basis by non-Federal funds.
					(C)ReimbursementAny
			 payment made by the Secretary under subparagraph (A)(ii) shall be subject to an
			 agreement that the conversion, use, or disposal of the project for purposes
			 that are inconsistent with the purposes of this section, as determined by the
			 Secretary, shall result in a right of the United States to reimbursement of the
			 greater of—
						(i)the
			 amount provided by the Secretary to the project under subparagraph (A)(ii);
			 or
						(ii)an
			 amount equal to the increase in the value of the project that is attributable
			 to the funds, as determined by the Secretary at the time of the conversion,
			 use, or disposal.
						(D)Public
			 accessAny cooperative agreement entered into under this
			 paragraph shall provide for reasonable public access to the resources covered
			 by the cooperative agreement.
					(e)Dedication;
			 memorial
				(1)In
			 generalCongress dedicates the Park to John H. Chafee, the former
			 United States Senator from Rhode Island, in recognition of—
					(A)the role of John
			 H. Chafee in the preservation of the resources of the Blackstone River Valley
			 and the heritage corridor that bears the name of John H. Chafee; and
					(B)the decades of
			 the service of John H. Chafee to the people of Rhode Island and the United
			 States.
					(2)MemorialThe
			 Secretary shall display a memorial at an appropriate location in the Park that
			 recognizes the role of John H. Chafee in preserving the resources of the
			 Blackstone River Valley for the people of the United States.
				5.John H. Chafee
			 blackstone river valley national heritage corridor amendmentsPublic Law 99–647 (16 U.S.C. 461 note; 100
			 Stat. 3625) is amended—
			(1)in the first
			 sentence of section 2 (110 Stat. 4202), by striking the map entitled
			 Blackstone River Valley National Heritage Corridor Boundary Map,
			 numbered BRV–80–80,011, and dated May 2, 1993 and inserting the
			 map entitled John H. Chafee Blackstone River Valley National Heritage
			 Corridor—Proposed Boundary, numbered 022/111530, and dated November 10,
			 2011;
			(2)in section 7 (120
			 Stat. 1858, 125 Stat. 155)—
				(A)in the section
			 heading, by striking termination of commission and inserting
			 termination of commission; designation of local coordinating
			 entity;
				(B)by striking
			 The Commission and inserting the following:
					
						(a)In
				generalThe Commission
						;
				and
				(C)by adding at the
			 end the following:
					
						(b)Local
				coordinating entity
							(1)DesignationThe
				Blackstone River Valley National Heritage Corridor, Inc., shall be the local
				coordinating entity for the Corridor (referred to in this section as the
				local coordinating entity).
							(2)Implementation
				of management planThe local coordinating entity shall assume the
				duties of the Commission for the implementation of the Cultural Heritage and
				Land Management Plan developed and approved under section 6.
							(c)Use of
				fundsFor the purposes of carrying out the management plan, the
				local coordinating entity may use amounts made available under this Act—
							(1)to make grants to
				the States of Massachusetts and Rhode Island (referred to in this section as
				the States), political subdivisions of the States, nonprofit
				organizations, and other persons;
							(2)to enter into
				cooperative agreements with or provide technical assistance to the States,
				political subdivisions of the States, nonprofit organizations, Federal
				agencies, and other interested parties;
							(3)to hire and
				compensate staff, including individuals with expertise in—
								(A)natural,
				historical, cultural, educational, scenic, and recreational resource
				conservation;
								(B)economic and
				community development; or
								(C)heritage
				planning;
								(4)to obtain funds
				or services from any source, including funds and services provided under any
				other Federal law or program;
							(5)to contract for
				goods or services; and
							(6)to support
				activities of partners and any other activities that further the purposes of
				the Corridor and are consistent with the approved management
				plan.
							;
				(3)in section 8 (120
			 Stat. 1858)—
				(A)in subsection
			 (b)—
					(i)by
			 striking The Secretary and inserting the following:
						
							(1)In
				generalThe Secretary
							;
				and
					(ii)by
			 adding at the end the following:
						
							(2)Cooperative
				agreementsNotwithstanding chapter 63 of title 31, United States
				Code, the Secretary may enter into cooperative agreements with the local
				coordinating entity designated by paragraph (1) and other public or private
				entities for the purpose of—
								(A)providing
				technical assistance; or
								(B)implementing the
				plan under section 6(c).
								;
				and
					(B)by striking
			 subsection (d) and inserting the following:
					
						(d)Transition
				memorandum of understandingThe Secretary shall enter into a
				memorandum of understanding with the local coordinating entity to
				ensure—
							(1)the appropriate
				transition of management of the Corridor from the Commission to the local
				coordinating entity; and
							(2)coordination
				regarding the implementation of the Cultural Heritage and Land Management
				Plan.
							;
				(4)in section 10
			 (104 Stat. 1018, 120 Stat. 1858)—
				(A)in subsection
			 (a), by striking in which the Commission is in existence and
			 inserting until September 30, 2016; and
				(B)by striking
			 subsection (c); and
				(5)by adding at the
			 end the following:
				
					11.References to
				the corridor, incFor purposes
				of sections 6, 8 (other than section 8(d)(1)), 9, and 10, a reference to the
				Commission shall be considered to be a reference to the local
				coordinating
				entity.
					.
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out sections
			 2 through 4.
		
	
		June 27, 2013
		Reported without amendment
	
